12 So. 3d 917 (2009)
Luis Alfredo LUCIANO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-601.
District Court of Appeal of Florida, Fifth District.
July 10, 2009.
James S. Purdy, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, Brigid E. Collins and Wesley Heidt, Assistant Attorneys General, Daytona Beach, for Appellee.
Prior reports: 983 So. 2d 759; 12 So. 3d 183.


*918 ON REMAND

PER CURIAM.
In accordance with the mandate from the Florida Supreme Court, we vacate our prior opinion and substitute this opinion in its stead.
Appellant's convictions for shooting from a vehicle and shooting into an occupied vehicle are affirmed.[1]Valdes v. State, 3 So. 3d 1067 (Fla.2009). Based on the concession by the State of the lack of evidentiary support for the award of investigative costs, we remand this cause with instructions that the trial court strike the award. The trial court may re-impose such costs upon appropriate motion and proof.
CONVICTIONS AFFIRMED; AWARD OF COSTS REMANDED.
TORPY, LAWSON and COHEN, JJ., concur.
NOTES
[1]  § 790.15(2), Fla. Stat. (2006); § 790.19, Fla. Stat. (2006).